459 F.2d 86
UNITED STATES of Americav.Michael John SANDERS, Appellant.
No. 71-1609.
United States Court of Appeals,Third Circuit.
Argued March 10, 1972.Decided April 12, 1972.

Herman Weiner, Philadelphia, Pa., for appellant.
John R. Thorn, Asst. U. S. Atty., Philadelphia, Pa., for appellee.
Before McLAUGHLIN, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This case is before the court on an appeal from a judgment of conviction entered after a jury verdict of guilty of the three counts of an indictment charging violations of 18 U.S.C. Sec. 2113(a), (b) and (d).  After careful consideration1 of the record and Judge Masterson's opinion of February 9, 1971, 322 F. Supp. 947 (E.D.Pa.),2 the judgment of conviction will be affirmed.



1
 All the contentions made in defendant's brief, as well as the points made on defendant's behalf during the oral argument, have been considered and rejected


2
 We agree with Judge Masterson (p. 4a of Document 46, supra) that the appointment, prior to the appointment of trial counsel, of an attorney associated with the Defender Association to represent the defendant at the line-up under the circumstances of this case was a proper "practice . . . to accommodate the dictates of Wade [United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149 (1967)] with practical necessities."  Cf. United States ex rel. Reed v. Anderson, 461 F.2d 739 (3d Cir. 1972)